Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendment of the claims, filed June 14, 2022, caused the withdrawal of the rejection of claims 12 and 14-17 under 35 U.S.C. 103 as being unpatentable over Jatsch et al. (US 2014/0225046) in view of Nishimura et al. (US 2014/0231769) and Yabunouchi (US 2010/0001636) as set forth in the Office action mailed March 17, 2022.
Applicant’s amendment of the claims, filed June 14, 2022, caused the withdrawal of the rejection of claims 22-26 under 35 U.S.C. 103 as being unpatentable over Jatsch et al. (US 2014/0225046) in view of Nishimura et al. (US 2014/0231769), Yabunouchi (US 2010/0001636), and Pflumm et al. (US 2012/0068170) as set forth in the Office action mailed March 17, 2022.
Applicant’s amendment of the claims, filed June 14, 2022, caused the withdrawal of the rejection of claims 13 and 18-21 under 35 U.S.C. 103 as being unpatentable over Jatsch et al. (US 2014/0225046) in view of Nishimura et al. (US 2014/0231769) and Pflumm et al. (US 2012/0068170) as set forth in the Office action mailed March 17, 2022.
The prior art fails to teach or make obvious the applicant’s claimed electroluminescent device. The closest prior art Jatsch et al. (US 2014/0225046) (hereafter “Jatsch”) teaches an electroluminescent device comprising an anode, a hole transporting layer, a light emitting layer, an electron transporting layer, and a cathode (paragraph [0101]). Jatsch teaches that the light emitting layer comprises two host materials and a phosphorescent dopant, in a ratio of 55:35:10 (first host, second host, phosphorescent dopant) (paragraph [0111], Table 1). Jatsch teaches that the first host can have the following structure, 
    PNG
    media_image1.png
    193
    254
    media_image1.png
    Greyscale
, which meets applicant’s formula B, where n1 is 1, n2 is 0, HAr is indenocarbazole, and Az is formula 3, where Z1-Z3 are N, and A and B are phenyl groups (paragraph [0111], Tables 1 and 3, compound IC1). Jatsch teaches that the second host material can have the following structure, 
    PNG
    media_image2.png
    164
    295
    media_image2.png
    Greyscale
, which is the same as applicant’s formula H17 (paragraph [0111], Tables 1 and 3, compound B29). Jatsch teaches that the general formula allows for the groups that corresponds to applicant’s groups Ar1, Ar2, L1, L2, and R1-R7 can be further substituted with groups, such as aryl and alkyl groups, or the groups can be aryl groups instead of alkyl groups (paragraphs [0007]-[0023]). Jatsch further teaches that white light can be made to further adding light emitting layers of red, green, and blue (paragraph [0060]).
The prior art fails to teach or make obvious modify the device of Jatsch so the second host material meets one of the applicant’s claimed compounds; therefore, claims 12-26 (renumbered 1-15) are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW K BOHATY whose telephone number is (571)270-1148. The examiner can normally be reached Monday 5-6pm and 8-10pm, Tuesday and Wednesday 5:30am-12 pm and 8-10pm, Thursday 5:30-12 pm, 1-2pm, and 8-10pm, and Friday 5:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571)272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW K BOHATY/Primary Examiner, Art Unit 1759